 164324 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In the absence of exceptions, we adopt, pro forma, the ActingRegional Director™s recommendation to overrule the Petitioner™s Ob-
jection 3.2There is no evidence or contention that the inaccuracies on theoriginal voter eligibility list were the result of Employer gross neg-
ligence or intentional misconduct. The Employer supplied the most
recent information it had in its possession.Mod Interiors, Inc. and Interior Systems Local1045, United Brotherhood of Carpenters and
Joiners of America, AFLŒCIO, Petitioner. Case7ŒRCŒ20952August 7, 1997DECISION AND DIRECTION OF ASECONDELECTION
BYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSThe National Labor Relations Board has consideredobjections to an election held December 12, 1996, and
the Acting Regional Director™s report recommending
disposition of them. The election was conducted pursu-
ant to a Stipulated Election Agreement. The tally of
ballots shows 4 for and 5 against the Petitioner, with
1 challenged ballot, an insufficient number to affect
the results.The Board has reviewed the record in light of theexceptions and brief and adopts the Acting Regional
Director™s findings and recommendations1only to theextent consistent with this decision.As found by the Acting Regional Director, on No-vember 25, 1996, the Employer provided an alphabet-
ized list containing the names and addresses of 10 em-
ployees. On December 2, the Petitioner notified the
Regional Office that 4 of the 10 addresses on the Ex-celsior list were incorrect.2On December 4, 8 days be-fore the election, the Regional Office received a cor-
rected list and the list was faxed to the Petitioner the
same day. In its exceptions, the Petitioner argues that
the election should be set aside because of the large
number of incorrect addresses and the closeness of the
election. We find merit in this exception.Under the Board™s Excelsior rule, an employer mustfile with the Regional Director an election eligibility
list containing the names and addresses of all eligible
voters within 7 days after approval by the Regional Di-
rector of an election agreement or after a Direction of
Election and no extension of time is granted except in
extraordinary circumstances. Excelsior Underwear, 156NLRB 1236 (1966). It is extremely important that the
information in the Excelsior list be not only timely butcomplete and accurate so that the union may have ac-
cess to all eligible voters. The Excelsior rule is not in-tended to test employer good faith or ‚‚level the play-
ing field™™ between petitioners and employers, but to
achieve important statutory goals by ensuring that all
employees are fully informed about the arguments con-cerning representation and can freely and fully exercisetheir Section 7 rights. North Macon Health Care Facil-ity, 315 NLRB 359, 360Œ361 (1994). In all the cir-cumstances of this case, we are not satisfied that the
Employer has substantially complied with the require-
ments of the Board™s Excelsior rule. Forty percent ofthe addresses on the original list were inaccurate andthe corrected list was received by the Petitioner for use
in its informational campaign only 8 days before the
election. Thus, for a week following the date the eligi-
bility list was originally due, Petitioner was unable to
communicate with nearly half of the unit employees,
thus effectively preventing them from obtaining infor-
mation necessary for the exercise of their Section 7
rights. In an election, such as this one, decided by a
close margin, this lack of information may have im-
peded a free and reasoned choice.The dissent suggests that there is no support for ourstatement that the incorrect addresses prevented effec-
tive communication by the Petitioner. The issue of a
union™s access to employees is irrelevant to the appli-
cation of the Excelsior rule. As discussed above, theExcelsior rule was adopted in the hope of insuring a‚‚fair and informed™™ electorate, and the Board has
long held that to look beyond the issue of substantial
compliance with the rule and into the additional issue
of whether employees were actually informed about
election issues would ‚‚spawn an administrative mon-
strosity.™™ Sonfarrel, Inc., 188 NLRB 969, 970 (1971).The Board has also held that a union™s ability to com-
municate with employees by means other than the eli-
gibility list does not influence the determination of
whether the employer has substantially complied with
its Excelsior duty. Thrifty Auto Parts, 295 NLRB 1118(1989).Our dissenting colleague argues, citing the Board™sCasehandling Manual, that the Petitioner is only enti-
tled to the list for 10 days. Section 11302.1 Manual
(Part Two) states that an election ‚‚may not be held
sooner than 10 days after™™ the Regional Director has
received the Excelsior list. This provision merely di-rects that the Board will give the petitioner an oppor-
tunity to make use of the list for at least 10 days be-
fore conducting the election. Under the Board™s deci-
sion in Excelsior, the employer must file the namesand addresses of all eligible voters with the Regional
Director within 7 days after approval of the election
agreement. Depending on when the election is sched-
uled, the petitioner is entitled to the list for signifi-
cantly more than 10 days.The dissent further suggests that we are giving thePetitioner some additional ‚‚entitlement.™™ In fact, we
are attempting to ensure that the Petitioner has access
to the information that the Board requires the Em-
ployer to provide for the entire period set forth in the
Direction of Election. The eligibility list is due 7 daysVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00164Fmt 0610Sfmt 0610D:\NLRB\324.018APPS10PsN: APPS10
 165MOD INTERIORS1An error as to addresses is less serious than an error as to names.See Women in Crisis Counseling, 312 NLRB 589 (1993).2A Petitioner is entitled to the list for only 10 days prior to anelection. See Casehandling Manual (Part Two), Section 11302.1.My colleagues assert that the Petitioner was ‚‚entitled™™ to the listfrom November 27 until December 12, about 2 weeks. There is no
support for this view. The only entitlements are: (1) The Region is
entitled to the list 7 days after the direction or stipulation of election,
and the Region should immediately send it to the petitioner; (2) the
election will not be held sooner than 10 days after Regional receipt
of the list. Because the Board controls the timing of the election, the
Board can effectively choose to give the petitioner more than 10
days of usage of the list. But this is not to say that the petitioner
is ‚‚entitled™™ to more than 10 days.3My colleagues assert that, prior to the supplying of the four cor-rect addresses, the Union ‚‚was unable to communicate™™ with the
four employees. There is no support for this assertion. We know
only that the Employer did not supply correct addresses.Contrary to the assertion of the majority, I am not asking the ques-tion of ‚‚whether employees were actually informed about election
issues.™™ Rather, I ask only whether the Union had the ability to in-form employees about these issues. As stated above, the Union has
not established that it lacked such ability.My colleagues assert that the ability to inform employees is notthe issue. I agree that where an employer does not furnish an Excel-sior list, the election is to be set aside without further inquiry. How-ever, where, as here, the employer does furnish a list, the issue isone of ‚‚substantial compliance.™™ In resolving that issue, I would
consider, inter alia, whether the union had the ability to commu-
nicate with the employees. Thrifty Auto Parts, 295 NLRB 1118(1989), is not to the contrary. At most, that case holds that the Board
will not inquire into whether omitted employees in fact garnered in-
formation about election issues, e.g., from other sources. As noted
above, I do not ask whether employees were actually informed; I ask
whether the union had the ability to inform.after the direction of the election. Section 11312.1 ofthe Casehandling Manual (Part Two). The Petitioner is
entitled to receive the list as soon as it is filed. While
it is true that the Region might issue the Direction of
Election at a later date resulting in a later due date for
the eligibility list, the fact remains that the Direction
of Election is the trigger event determining when the
list is due. In this case, it is undisputed that a complete
and accurate list was due on November 27. The elec-
tion was scheduled for December 12, and the Peti-
tioner did not receive accurate addresses for 40 percent
of the unit until December 4. Thus, if the Employer
had met its obligation under Excelsior, the Petitionerwould have received a complete and accurate list by
November 27 and been able to use that list from No-
vember 27 until the December 12 election, a period of
approximately 2 weeks.Our dissenting colleague would also obligate the pe-titioner to seek a delay of the election to cure the em-
ployer™s objectionable conduct. Neither the Board™s
rules nor its decisions compel such an action. Excelsiorimposes a duty on the employer and provides that the
employer™s failure to comply with the rule is grounds
for setting aside the election whenever proper objec-
tions are filed. We see no reason to require the peti-
tioner to choose between a prompt election and an ac-
curate Excelsior list when the employer™s compliancewith the rule would have avoided the problem in the
first place.In these circumstances, where the original list con-tained a significant number of inaccurate addresses and
the corrected list was only available to the Petitioner
for 8 days before the election, we find that the Em-
ployer has not substantially complied with the Excel-sior requirements. Accordingly, the election must beset aside and a new election directed.[Direction of Second Election ommitted from publi-cation.]MEMBERHIGGINS, dissenting.I agree with the Regional Director that the Petitionerhas not established a basis for setting aside the elec-
tion.On November 20, the Regional Director directed anelection. On November 25, 1996, the Employer timely
submitted an Excelsior list. On December 2, the Peti-tioner told the Regional Office that four addresses
were incorrect. There is no contention or evidence that
the incorrect addresses were due to intentional mis-conduct or bad faith on the part of the Employer. TheRegional Office apprised the Employer of the problem,
and the Employer promptly secured and furnished the
correct addresses. The Petitioner received the correc-
tion on December 4. The election was set for Decem-
ber 12, and the Petitioner did not ask for a postpone-
ment.The Regional Director overruled the objection and Iwould affirm that decision. In this regard, I note: (1)
the only error was with respect to addresses, not
names;1(2) the error was not intentional or in badfaith; (3) the Employer acted promptly to secure and
provide the correct addresses; (4) the Petitioner did not
ask for a delay in the election; (5) the Petitioner had
the accurate information for 8 days.2In these circumstances, and absent controlling au-thority, I would not reverse the reasoned judgment of
the Regional Director.3VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00165Fmt 0610Sfmt 0610D:\NLRB\324.018APPS10PsN: APPS10
